



Exhibit 10.18


SIXTH AMENDMENT TO
2011 SHARE INCENTIVE PLAN


THIS SIXTH AMENDMENT (the “Sixth Amendment”) to the 2011 SHARE INCENTIVE PLAN is
executed as of January 24, 2017.


RECITALS


WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2011 Share Incentive Plan (the “Initial 2011 Plan”) on March 24, 2011, which was
approved by the shareholders of the Company at the 2011 Annual Meeting of
Shareholders.


WHEREAS, the Company amended the Initial 2011 Plan pursuant to a First Amendment
dated July 10, 2012 (the “First Amendment”), a Second Amendment dated November
4, 2013 (the “Second Amendment”), a Third Amendment dated April 30, 2014 (the
“Third Amendment”), a Fourth Amendment dated October 20, 2014 (the “Fourth
Amendment”) and a Fifth Amendment dated June 16, 2016 (the “Fifth Amendment”).
The Initial 2011 Plan, as modified by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment and Fifth Amendment, is hereinafter referred
to as the “Plan”. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Plan.


WHEREAS, the Company desires to further amend the Plan to provide that if any
eligible Company employees elect to receive Share Options, in lieu of cash
earned under the Company’s annual performance bonus program, such Share Options
shall vest in full on the date of Grant.
NOW THEREFORE, the Plan is amended as follows:
1.    Share Options. Paragraph 6(c) of the Plan is deleted in its entirety and
the following is substituted therefor:
(c)    General Exercisability. An Option granted to Company employees shall vest
equally over a three-year period from the date of grant in three annual
installments, and may be subject to such other conditions and restrictions,
including a longer vesting period, as are established by the Committee as of the
date of grant; provided, however, that an Option granted to non-Company
employees may be subject to a minimum vesting period of one year, and provided
further that if any Company employees elect to receive Options, in lieu of cash
earned under the Company’s annual performance bonus program, such Options shall
vest in full on the date of grant. Upon vesting, each Option shall be
exercisable, either in whole or in part, but in no event later than the Option’s
"Expiration Date" (defined below). The Committee may establish performance goals
to be achieved within such periods as may be selected by it in its discretion
using such measures of performance of the Grantee, the Company and/or its
subsidiaries as it may select. The "Expiration Date" with respect to an Option
means the date established by the Committee at the date of grant (subject to any
earlier termination by the Committee), but in no event later than the date which
is ten (10) years after the date on which the Option is granted. All rights to
purchase Shares pursuant to an Option shall cease as of the Option’s Expiration
Date
2.    Plan in Full Force and Effect. After giving effect to this Sixth
Amendment, the Plan remains in full force and effect.
IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the date first
written above.
    
                    
EQUITY RESIDENTIAL






By:    /s/ Bruce C. Strohm__________________________________
Bruce C. Strohm
Executive Vice President and General Counsel





